Citation Nr: 9906575	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-33 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had verified active service from November 1990 to 
May 1991.  This appeal arises from a June 1997 rating 
decision of the White River Junction, Vermont, Regional 
Office (RO).  In this decision, the RO denied the veteran's 
claims for service connection for sinusitis and bronchitis.  
She appealed these determinations.

A review of the claims file reveals that the veteran appealed 
the RO's March 1995 rating decision that denied service 
connection for disabilities associated with her right 
shoulder, back, hips, and recurrent headaches.  By rating 
decision of June 1997, the RO granted service connection for 
fibromyalgia.  It was determined by the RO that this grant of 
service connection encompassed the veteran's claims for 
disorders associated with her right shoulder, back, hips, and 
headaches.  It was also found that this was a full grant of 
the benefits sought on appeal regarding these previously 
denied issues.  The veteran was notified of this decision by 
a letter issued in late June 1997.  She has failed to submit 
any timely notification of her disagreement with the June 
1997 decision.  Therefore, the undersigned finds that the 
issues of service connection for disabilities associated with 
the veteran's back, hips, right shoulder, and headaches are 
no longer in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The veteran had also appealed the RO's decision of March 1995 
that denied service connection for mouth sores.  She withdrew 
this issue in a written statement received in October 1997 
and, therefore, this issue is no longer in appellate status.

In November 1998, the Board of Veterans' Appeals (Board) 
remanded this case to the RO in order to schedule the veteran 
for a hearing before a traveling member of the Board.  This 
hearing was scheduled at the RO for early January 1999 and 
the veteran was notified of this hearing date in a letter 
issued in early December 1998.  In a letter received in mid-
December 1998, the veteran notified the RO that she no longer 
wished to appear before the Board.  The case has now returned 
to the Board for final appellate consideration.

In March 1998, a VA ENT specialist opined that the veteran 
was having difficulties with exacerbation of headaches and 
hay fever.  The veteran's testimony of September 1995 and her 
service medical records indicated that she had experienced 
slight symptoms of hay fever prior to entering active 
service.  This evidence raises an implied claim for service 
connection for permanently aggravated hay fever due to the 
veteran's military service.  The undersigned finds that this 
claim is not properly before the Board at the present time 
and that it is not inextricably intertwined with the issues 
on appeal.  Thus, this matter is referred to the RO for the 
appropriate action.  See 38 C.F.R. § 3.155 (1998). 


FINDINGS OF FACT

1.  The symptoms associated with the veteran's sinuses have 
been diagnosed by objective opinion.

2.  The most persuasive medical opinion of record has 
established that the veteran does not suffer from a chronic 
sinus disease.

3.  The veteran was last noted to manifest symptoms of 
bronchitis in February 1996.  

4.  Her latest examination in March 1998 found no clinical 
evidence of active bronchitis.


CONCLUSIONS OF LAW

1.  The veteran's sinusitis was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

2.  The veteran has not submitted a well-grounded claim for 
bronchitis.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

In preparation for the veteran's entry into active service, 
she was given a comprehensive physical examination in January 
1990.  She denied any medical history of sinusitis, asthma, 
shortness of breath, pain or pressure in her chest, or 
chronic cough.  However, the veteran did note that she had a 
history of hay fever.  The examining physician commented that 
this was seasonal rhinitis that was treated with over-the-
counter medication.  On a separate pre-screening form, the 
veteran denied ever having asthma or respiratory problems.  
She did claim to have allergies and took medication for 
headaches.  On examination, the veteran's sinuses, lungs, and 
chest were normal.  The only defect found with the veteran 
was that she was slightly underweight.  

A service medical record of December 1990 noted the veteran's 
complaints of headaches, sinus congestion, and sinus 
pressure.  The assessment was sinusitis, acute respiratory 
disease.  In January 1991, the veteran was assessed to have 
an upper respiratory infection.  

The veteran was given a separation examination in April 1991.  
She reported an "old" history of sinusitis and hay fever.  
The veteran again denied any medical history of asthma, 
shortness of breath, pain or pressure in the chest, or a 
chronic cough.  The examination report noted that the 
veteran's sinuses, lungs, and chest were normal.  

In May 1994, the veteran filed claims for service connection 
for disabilities not currently on appeal.  The veteran's 
private medical records dated from September 1992 to 
September 1993 were received that same month.  These records 
noted treatment for upper respiratory infections in September 
and November 1992, and January 1993.  The veteran was treated 
for headaches in October, November, and December 1992.  It 
was noted in April 1993 that the veteran had chronic 
sinusitis.  In an undated medical record, it was reported 
that the veteran had headaches that often were sinus related.  
In an attached letter dated in September 1992, the veteran's 
treating physician failed to discuss any problems associated 
with bronchitis or sinusitis.

A separate set of private medical records were received in 
May 1994 dated from January to May 1994.  These records noted 
repeated complaints of headaches that the physician felt were 
the result of tension.  A private physician's letter of May 
1994 reported that the veteran had been treated for both 
migraine and tension headaches.  It was noted that these 
chronic headaches responded well to prophylactic sinus 
medications.  

The veteran submitted a written statement in July 1994 in 
which she claimed that she had experienced frequent and 
severe headaches.  She asserted that these symptoms had 
started during her military service.

A VA general medical examination was provided to the veteran 
in September 1994.  This examination report failed to mention 
any complaints made regarding the veteran's sinuses or lungs.  
On examination, her nose and mouth were normal.  The 
veteran's chest was clear to palpation and auscultation.  No 
diagnoses were made regarding sinusitis or bronchitis.  VA 
medical records from May 1995 were incorporated into the 
claims file in August 1995.  These records noted treatment of 
the veteran's various complaints that were diagnosed as 
fibromyalgia.  A chest X-ray and computerized tomography (CT) 
scan failed to note any findings of bronchitis.

A private physician's letter of January 1995 noted that the 
veteran was being treated for diffuse muscle aches and joint 
pain.  A letter from a different private physician was 
received in May 1995 that reported that the veteran was being 
treated for fibromyalgia.  

The veteran's service personnel records dated in May 1995 
contained a letter from the veteran to her employer the U. S. 
Army National Guard (NG).  She requested a transfer to 
another job specialty due to her diagnosed fibromyalgia.  In 
a separate letter of May 1995, the veteran requested that she 
be excused from NG annual training due to her problems with 
fibromyalgia, chronic fatigue syndrome, and post-traumatic 
stress disorder (PTSD).

Private medical records dated from January 1994 to May 1995 
were received by the RO in June 1995.  In January 1994, the 
veteran complained of headaches that she associated with 
tension.  The assessment included migraine headaches.  The 
veteran complained of continuous clear nasal drainage with 
pain over her forehead and a scratchy sore throat.  Her ear, 
nose, and throat (ENT) examination was reported to be 
unremarkable and her lungs were clear.  The assessment was 
somewhat chronic sinusitis.  In July 1994, the veteran again 
made nasal complaints.  On examination, she had a red throat, 
tender anterior cervical nodes, clear lungs, and maxillary 
sinus tenderness.  The assessment was sinusitis, maybe 
superimposed migraine.  The veteran again complained of 
headaches in late July 1994.  The assessment was migraine 
headaches.  An examination in August 1994 found the veteran's 
ENT and lungs to be within normal limits.  An August 1994 CT 
scan of the veteran's head was determined to be normal.  In 
October 1994, the veteran complained of sinus pressure.  Her 
examination was unremarkable.  The assessment was persistent 
sinusitis.  The veteran complained of purulent nasal 
discharge, cough, green sputum, and pain and swelling above 
her right eye in November 1994.  On examination, there was 
very localized right, medial brow swelling with tenderness.  
Sinus X-rays were normal and the veteran's lungs were clear.  
The assessment was possible atypical focal sinusitis versus 
an unidentified disorder.  An examination of mid-November 
1994 found her ENT unremarkable and her lungs were clear.  No 
diagnosis was given regarding the veteran's sinuses or lungs.  
In December 1994, the veteran complained of a persistent 
cough with productive greenish sputum and a sore throat.  On 
examination, there was no obvious sinus tenderness and her 
lungs were clear.  The assessment was bronchitis and chronic 
headaches.  The veteran's examination of January 1995 found 
her ENT to be unremarkable.  In April 1995, the veteran 
complained of chest congestion.  Her examination found her 
ENT to be unremarkable and her lungs were clear.  The 
assessment was bronchitis.  An examination in June 1995 found 
the veteran's lungs to be clear.  

In a letter of May 1995, a VA registered nurse that was 
identified as a "Readjustment Counselor" noted that the 
veteran was "having difficulty due to a severe and chronic 
medical condition suffered as a result of her participation 
in the Persian Gulf War."  It was recommended that the 
veteran not participate in NG annual training.  

At her hearing on appeal in September 1995, the veteran 
complained of severe chronic headaches that started when she 
was serving in Saudi Arabia during the Gulf War.  She claimed 
that these headaches had continued to the present time.  The 
veteran did not associate these headaches with her sinus 
complaints.  She testified that she had a pre-service history 
of seasonal allergies and hay fever that had been treated 
with over-the-counter medication.  The veteran associated her 
diagnosis of sinusitis during her military service with some 
type of unknown infection.  She claimed that she currently 
suffered with sinus problems and bronchitis.

A VA discharge summary for a period of hospitalization in May 
1995 was associated with the claims file in November 1995.  
Her medical history was noted to include sinusitis and 
migraine headaches.  A physical examination upon her entrance 
into the hospital found no abnormalities with her sinuses or 
lungs.  The discharge diagnosis was fibromyalgia.  

In September 1995, the veteran was given a physical 
examination by the U. S. Army in connection with her service 
in the Gulf War.  The veteran complained of severe headaches, 
sinusitis, and bronchitis.  She reported that every spring 
and fall, and sometimes in the winter, she gets frontal sinus 
pressure, headaches, and phlegm.  No diagnosis was noted.  In 
February 1996, she complained of shortness of breath and 
received a diagnosis for bronchitis.  

A letter from a private physician dated in March 1996 claimed 
that he had treated the veteran for many years prior to her 
entrance into the military.  The reported pre-service medical 
history failed to note any problems with sinusitis or 
bronchitis.  A letter from a different private physician 
dated in May 1996 noted that the veteran had been treated for 
PTSD and Gulf War Syndrome during the past three years.

The veteran submitted in November 1996 copies of the diary 
she kept while serving in Saudi Arabia.  Multiple entries 
noted that she had severe headaches.  Attached to these diary 
entries were multiple lay statements from her family and 
friends.  These statements noted that the veteran had not 
suffered with any serious health problems before entering 
active service, but upon her return from Saudi Arabia, her 
health had significantly deteriorated.  The post-service 
symptomatology noted by these lay persons included severe 
headaches.  The veteran also submitted a statement in which 
she asserted that she had been discharged from the NG and 
fired from her civilian job with the NG because of her health 
problems.  She attached service personnel records that 
confirmed these facts.  

By rating decision of June 1997, the RO granted service 
connection for fibromyalgia.  It was noted by the RO that the 
veteran's chronic headaches were included in the evaluation 
of this disorder.  The RO also denied service connection for 
sinusitis and bronchitis.  It was determined that these 
claims were not well-grounded as there was no nexus between 
the veteran's post-service disorders and her military 
service.  

In her substantive appeal of December 1997, the veteran 
claimed that prior to her entry into active service she would 
experience hay fever symptoms of sneezing and itching eyes.  
The veteran asserted that prior to her deployment to Saudi 
Arabia she was required to run outside in cold weather which 
caused bronchitis symptoms consisting of phlegm in her chest 
and head.  She noted that since returning from Saudi Arabia 
she has constantly had sinus infections that have been 
recorded on her private medical records.  The veteran 
contended that she should be granted service-connection for 
her sinus complaints based on the criteria for an undiagnosed 
illness resulting from active service in the Gulf War.

The veteran was provided with a VA respiratory examination in 
March 1998.  She noted that she had not been treated for 
bronchitis in the last two years.  The veteran denied 
productive cough, sputum, and purulent or bloody discharge.  
She did complain of dyspnea after climbing two flights of 
stairs.  The veteran denied that she was asthmatic or 
required the use of an inhaler or oxygen.  She did complain 
of pressure in her frontal and maxillary sinuses.  The 
veteran also reported that her bronchitis had not 
incapacitated her to the point of requiring bed rest.  
However, she claimed that her sinusitis had resulted in such 
incapacitation at least twice a year.  The veteran noted that 
she did not take any medication for her sinus complaints due, 
in part, to complications this would cause with the 
medication treating her migraine headaches.  She claimed that 
her sinuses are chronically tender.  On examination, the 
veteran's lungs were clear with no wheezes, rhonchi, or 
rales.  Her maxillary and frontal sinuses had a dull ache and 
were tender to palpation.  A chest X-ray and pulmonary 
function test reported normal results.  The diagnoses were 
chronic sinusitis, and chronic bronchitis that was currently 
quiescent.  It was noted by the examiner that he had reviewed 
the veteran's medical records.

The RO referred the veteran's claims file to an ENT physician 
in March 1998 for review.  The physician was asked to comment 
on the etiology of the veteran's claimed sinusitis.  In his 
opinion, the physician acknowledged that the veteran had been 
treated for her sinus complaints with antibiotics on a few 
occasions in the past.  However, he doubted that she actually 
had a sinus disease on these occasions.  It was noted that 
the veteran had a history of hay fever and migraine 
headaches.  After reviewing the veteran's medical history, 
the physician commented that the previous diagnoses for a 
sinus disease were not based on radiological studies.  
Instead, it appeared that these diagnoses were primarily 
based on the veteran's complaints of facial pain.  The 
physician found it significant that the veteran's sinus X-
rays and CT head scan found no evidence of a sinus disease.  
It was opined by the specialist:

From what I could determine from this, 
the patient has never been demonstrated 
to have definite sinus disease and I feel 
she probably does not have chronic sinus 
disorder.  If she did have a chronic 
sinus problem, it certainly would have 
shown up on the [CT] scan.  More likely, 
she is having difficulties with 
exacerbation of headaches and hay fever.  
Again, I can make no connection to any 
previous episodes where she complained of 
facial pain and chronic sinus disease.

A supplemental statement of the case (SSOC) was issued to the 
veteran in April 1998.  This SSOC informed the veteran that 
her claims for service connection for bronchitis and 
sinusitis had been denied, as these disorders were not 
incurred in or caused by service.  It was determined by the 
RO that the radiological and pulmonary function test had 
failed to show chronic bronchitis.  The RO also found that 
the evidence showed that the veteran had never had a chronic 
sinus disorder.


II.  Service Connection for Sinusitis.

a.  Applicable Criteria.

In order to grant service connection, the facts, as shown by 
the evidence, must establish that the claimed disability 
resulted from an injury or disease incurred while in service, 
or that a preexisting injury or disease was aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  After 
consideration of evidence and material of record in a case 
before the VA, if there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).

The applicable regulatory criteria include:

Service connection connotes many factors but basically 
it means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service in the 
Armed Forces...This may be accomplished by affirmatively 
showing inception or aggravation during service or 
through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service 
records, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire 
evidence of record, with due consideration to the policy 
of the Department of Veterans Affairs to administer the 
law under a broad and liberal interpretation consistent 
with the facts in each individual case. 

38 C.F.R. § 3.303(a) (1998).

With chronic disease shown as such in service...so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain...in 
service will permit service connection of 
arthritis...first shown as a clear-cut clinical entity, 
at some later date.  For the showing of chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease 
entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is 
established...there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during 
service...is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity 
after discharge is required to support the claim. 

38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.

38 C.F.R. § 3.303(d) (1998).

A claimant, who is a veteran that served on active duty in 
the Southwest Asia Theater during the Gulf War, can be 
entitled to service connection for a chronic disability that 
cannot be diagnosed by objective means.  An undiagnosed 
disability must consist of symptoms that include fatigue, 
skin abnormalities, headaches, muscle pain, joint pain, 
neurological abnormalities, neuropsychological abnormalities, 
respiratory abnormalities, sleep disturbances, 
gastrointestinal abnormalities, cardiovascular abnormalities, 
abnormal weight loss and menstrual abnormalities.  These 
complaints must be perceptible to a physician or capable of 
independent verification.  38 C.F.R. § 3.317 (1998).


b.  Analysis.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A review of the veteran's 
service medical records indicates she received a diagnosis 
for sinusitis in December 1990.  She has provided 
contemporaneous diary entries and lay statements that 
corroborate her symptoms of headaches that she claimed, in 
part, resulted from her sinus disorder.  The private medical 
records show continued treatment post-service for what is 
noted as sinusitis.  Based on this evidence, the veteran has 
set forth a claim which is plausible.  See Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran has claimed that prior to her military service 
she had never experienced any symptoms of sinusitis.  She 
alleges that the first episode of this disorder was during 
her military service and has been chronic since that time.  
The veteran's symptoms have included congestion, sinus 
tenderness, and headaches.  There are lay statements of 
record that corroborate the veteran's claims of severe 
headaches, but these statements fail to mention any direct 
sinus problem.

While the veteran and other lay persons are competent to 
provide evidence on symptomatology, they are not competent to 
provide a diagnosis or etiological relationship of a claimed 
disability.  Zang v. Brown, 8 Vet. App. 246 (1995).  For the 
latter finding, a healthcare professional's opinion is 
required.

A review of the claims file indicates that the veteran has 
received multiple assessments for sinusitis in her military 
and private outpatient records.  However, these assessments 
were never verified by objective testing such as X-rays or CT 
scans.  The appropriate X-rays and CT scans of record have 
found the veteran's sinuses to be normal.

The VA examination of March 1998 diagnosed chronic sinusitis 
on the basis of the veteran's medical history and 
examination.  This examination was conducted by a physician's 
assistant and reviewed by a physician.  [See VA Adjudication 
Procedure Manual, M21-1, Part VI, ch. 1, para. 1.09(d), (f) 
(Aug. 19, 1994).  A qualified physician's assistant may 
perform portions of an examination that are within his or her 
competence and a supervising physician will provide the 
diagnosis and sign the examination report.]  However, a VA 
ENT specialist later reviewed this examination and the 
veteran's claims file and determined that the veteran had 
never suffered with a sinus disease.  This specialist found 
the veteran's symptoms etiologically related to hay fever or 
headaches of other origins.

A close review of the medical findings and opinions leads to 
a conclusion that a weighing of the evidence is necessary to 
resolve the conflicting diagnoses.  While the March 1998 
examiner noted a review of the veteran's medical history, 
this examiner failed to reconcile the negative objective 
tests with the assessments for sinusitis.  The ENT specialist 
did such an analysis and came to the conclusion that a 
diagnosis for sinus disease could not be supported.  It was 
specifically noted by the specialist that a CT scan would 
have found residual effects of sinusitis if such a disease 
had existed with the veteran.  This conclusion can be 
supported by a review of the veteran's outpatient records.  
While assessments were given for sinusitis, the findings of 
the examinations found little more than head or facial pain.  
There were few findings of nasal drainage or permanent 
changes in the sinuses.  

The undersigned finds that the specialist's opinion of March 
1998 is persuasive.  This specialist has reviewed the 
veteran's medical history and given detailed reasons for 
finding no evidence of a sinus disease based on objective 
tests.  The VA examiner of the same month, while reviewing 
the veteran's medical history, failed to reconcile these test 
results with the veteran's symptoms.  The private outpatient 
assessments were not based on a complete medical history nor 
does the record indicate that they were based on any 
objective radiological or CT tests.  

The veteran has claimed that the symptoms that she has 
attributed to her sinuses should be granted service 
connection under 38 C.F.R. § 3.317 as an undiagnosed illness.  
She did serve in the Southwest Asia Theater of operations 
during the Gulf War.  A private outpatient record of November 
1994 noted an assessment of sinusitis versus an unidentified 
disorder.  However, prior and later assessments of the 
similar symptomatology attributed these symptoms to either 
sinusitis or bronchitis. A private physician noted in a 
letter of May 1996 that the veteran was being treated for 
"Gulf War Syndrome."  This physician failed to note the 
symptoms attributed to this illness and a review of the 
appropriate private medical records does not indicate 
treatment for an unidentified illness.  The majority of the 
examinations for the veteran's sinus complaints have 
attributed these symptoms to sinusitis, not an unidentified 
illness.  As noted earlier, a VA ENT specialist related the 
veteran's complaints to hay fever or headaches.  Therefore, 
the problem in the present case is not an undiagnosed 
illness, but a difference of opinion on the diagnosis of the 
veteran's claimed sinus symptoms.  In the current case, the 
veteran's headaches have been attributed to migraines, 
tension, hay fever, sinusitis, and fibromyalgia.  Her other 
claimed sinus symptoms have been attributed to sinusitis and 
hay fever.  Thus, the veteran's sinus complaints cannot be 
appropriately analyzed under the provisions of 38 C.F.R. 
§ 3.317.  The appropriate analysis in the present case is to 
determine if the evidence is in equipoise and, if not, then 
to determine which opinion is persuasive.  

Based on the above analysis, it is determined by the 
undersigned that the veteran does not currently suffer from 
chronic sinusitis.  The overall medical evidence and 
competent medical opinion fail to provide a clear-cut 
clinical entity that can be determined to be chronic 
sinusitis.  Therefore, the preponderance of the evidence does 
not warrant the grant of service connection for sinusitis.


III.  Service Connection for Bronchitis.

a.  Applicable Criteria.

In order to grant service connection, the facts, as shown by 
the evidence, must establish that the claimed disability 
resulted from an injury or disease incurred while in service, 
or that a preexisting injury or disease was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail.  There is no duty to assist him further 
in the development of his claim, as any such additional 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To 
be well grounded, a claim must be accompanied by supportive 
evidence, and such evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Lathan v. Brown, 7 Vet. App.  359 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Under 38 C.F.R. § 3.303(b) (1998), a 
well-grounded claim exists if competent evidence of 
continuity of symptomatology is of record (lay or medical 
evidence) and a nexus (lay or medical evidence) is 
established between the post-service symptoms and a current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997).


b.  Analysis.

The veteran has claimed that she currently has chronic 
bronchitis that was the result of her military service.  
There are no lay statements of record that have documented 
the veteran suffering with continuous respiratory symptoms 
since her separation from the military.  The veteran was 
diagnosed with bronchitis in December 1994, April 1995, and 
February 1996.  These diagnoses appear to be based on the 
veteran's complaints as all of the chest X-rays and CT scans 
of record have failed to note a chronic lung disorder.

The last respiratory examination of record is the VA 
examination of March 1998.  In this examination, the veteran 
reported that she had not experienced any bronchitis symptoms 
for the past two years.  The diagnosis was "quiescent" 
bronchitis.  The examiner reported no clinical findings of 
bronchitis on examination and the veteran's chest X-ray and 
pulmonary function test were normal.  

This evidence indicates that the veteran does not have 
manifestations of chronic bronchitis at the current time.  
The veteran herself acknowledged that she has not been 
treated for these symptoms for the past two years.  Without a 
current disability found on objective examination, the 
veteran's claim is not well-grounded under either the Caluza 
or Savage tests.  In the absence of a well-grounded claim, 
there is no duty to assist the veteran further in the 
development of the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Therefore, service connection for bronchitis 
is denied.


ORDER

Service connection for sinusitis is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for 
bronchitis, the appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

- 17 -


